Exhibit 10.1


AMENDMENT NO. 2 TO THE
NOBLE ENERGY, INC.
2005 DEFERRED COMPENSATION PLAN


Pursuant to the provisions of Section 8.1 thereof, the Noble Energy, Inc. 2005
Deferred Compensation Plan, as amended and restated effective as of January 1,
2009 (the “Plan”), is hereby amended in the following respects only:
FIRST: Section 1.27 of the Plan is hereby amended by restatement in its entirety
to read as follows:
1.27.    “Settlement Date” shall mean the date on which a lump sum payment will
be made, or the date on which an installment distribution will commence being
made, to or with respect to a Participant. A Participant’s Settlement Date shall
be (i) for a benefit payable from such Participant’s Participant Deferral
Account or Employer Matching Contribution Account upon his or her Retirement,
the date such benefit is to be paid or commence being paid under the elections
made by such Participant on his or her Participant Election Forms in effect with
respect to the Plan, and (ii) for a benefit payable from such Participant’s
Participant Deferral Account or Employer Matching Contribution Account upon his
or her Separation from Service for any reason other than Retirement, and for a
benefit payable from a Participant’s Employer Retirement Savings Contribution
Account or Employer Transition Contribution Account to be made in connection
with a Participant’s Separation from Service, the date determined by the
Committee that is no later than ninety (90) days after such Separation from
Service; provided, however, that the Settlement Date that would otherwise apply
with respect to a benefit to be paid to a Participant who is a Specified
Employee shall be postponed to the earlier of (i) the first business day that is
six (6) months after the date of his or her Separation from Service, or (ii) a
date determined by the Committee that is no later than ninety (90) days after
the date of such Participant’s death following his or her Separation from
Service.


SECOND: Section 2.1 of the Plan is hereby amended by restatement its entirety to
read as follows:
2.1    Participants. Each Eligible Employee shall become a Participant in this
Plan upon electing to make a Base Salary or Bonus deferral pursuant to Section
2.2 of the Plan. In addition, in the case of an Eligible Employee who has never
elected to make a Base Salary or Bonus deferral pursuant to Section 2.2 of the
Plan, or in the case of an employee of an Employer who is not an Eligible
Employee but who is otherwise a member of a select group of management or highly
compensated employees of the Company and its participating affiliates, if the
amount of the Employer retirement savings contribution and/or Employer
transition contribution for a Plan Year made (or to be made) to the Qualified
Plan for such employee is less than the amount that such contribution would have
been if the Qualified Plan had been administered without regard to the Statutory
Limitations, such employee shall become a Participant (but not an Eligible
Employee) in this Plan as of the last day of such year.
THIRD: Section 3.3 of the Plan is hereby amended by restatement in its entirety
to read as follows:
3.3    Employer Retirement Savings Contribution Accounts. For each Plan Year for
which an Employer makes a retirement savings contribution to the Qualified Plan
for a Participant, such Participant’s Employer Retirement Savings Contribution
Account (known prior to January 1, 2015, as the Employer Profit Sharing
Contribution Account) shall be credited with an amount equal to the amount by
which (i) the amount of the Employer retirement savings contribution that would
have been made to the Qualified Plan for such Participant for such year if the
Qualified Plan had been administered without regard to the Statutory
Limitations, exceeds (ii) the amount of the Employer retirement savings
contribution actually credited or to be credited to such Participant under the
Qualified Plan for such year. The amount to be credited to a Participant’s
Employer Retirement Savings Contribution Account for a Plan Year shall be
credited to such Account as of the last day of such year. Amounts credited to a
Participant’s Employer Retirement Savings Contribution Account shall vest at the
same time and under the same conditions as such amounts would have vested under
the Qualified Plan had such contributions been made to the Qualified Plan, and
shall be deemed to be credited through December 31, 2013, with notional earnings
at the Crediting Rate from the date credited to such Account through the earlier
of the Valuation Date or December 31, 2013. The amounts credited to a
Participant’s Employer Retirement Savings Contribution Account after December
31, 2013, shall be deemed to be credited with notional earnings either at the
Crediting Rate, or at the Participant’s election, in accordance with other
investment directions given by the Participant in accordance with Section 3.6,
through the Valuation Date. Notwithstanding the foregoing, upon a Change of
Control, all amounts credited to a Participant’s Employer Retirement Savings
Contribution Account (including notional earnings thereon) shall be fully
vested.
FOURTH: Section 4.1 of the Plan is hereby amended by restatement in its entirety
to read as follows:
4.1    Retirement Benefit. In the event of the Participant’s Retirement, the
Participant shall be entitled to receive an amount equal to the total balance of
the Participant’s Accounts credited with notional earnings as provided in
Article 3 of the Plan through the Valuation Date. The benefit payable under this
Section 4.1 from a Participant’s Employer Retirement Savings Contribution
Account and Employer Transition Contribution Account shall be paid to such
Participant in the form of a single lump sum payment on his or her Settlement
Date. The benefit payable pursuant to this Section 4.1 from a Participant’s
Participant Deferral Account or Employer Matching Contribution Account
attributable to both deferrals made pursuant to Section 2.2 and amounts credited
to the Employer Matching Contribution Account for services performed for the
Plan Years prior to January 1, 2014, including the notional earnings credited
with respect to such deferrals and amounts, (i) shall be paid to such
Participant in the form of a single lump sum payment, or in the form of annual
installments over a period of not more than fifteen (15) years, as elected by
such Participant in his or her Participant Election Form in effect with respect
to such Plan Years, and (ii) shall be paid or commence being paid, as the case
may be, on such Participant’s Settlement Date. The benefit payable pursuant to
this Section 4.1 from a Participant’s Participant Deferral Account or Employer
Matching Contribution Account attributable to both deferrals made pursuant to
Section 2.2 and amounts credited to the Employer Matching Contribution Account
for services performed for any Plan Year after December 31, 2013, including the
notional earnings credited with respect to such deferrals and amounts, (i) shall
be paid to such Participant in the form of a single lump sum payment, or in the
form of annual installments over a period of not more than fifteen (15) years,
as elected by such Participant in his or her Participant Election Form in effect
for such Plan Year, and (ii) shall be paid or commence being paid, as the case
may be, on such Participant’s Settlement Date. For the purposes of this Section
4.1, a distribution election (and any subsequent change with respect to the form
or time of payment of a benefit pursuant to this Section 4.1) shall be made by a
Participant on his or her Participant Election Form; provided, however, that
except for a transition period election made on or before December 31, 2008
pursuant to Section 4.3 of the Plan, once a distribution election has been made
by a Participant, no subsequent change with respect to an elected time or form
of payment to be made pursuant to this Section 4.1 shall become effective for
the purposes of the Plan (i) until a date that is at least twelve (12) months
after the date of the filing of such change, (ii) unless the date for the
payment or commencement of payments being changed is at least five (5) years
after the date as of which such Participant’s benefit would otherwise have been
paid or commenced being paid under this Section 4.1 in the absence of such
change, and (iii) unless such change is filed with or as directed by the
Administrator not less than twelve (12) months before the date the payment being
changed is scheduled to be paid or commence being paid.


FIFTH: Section 4.2 of the Plan is hereby amended by restatement in its entirety
to read as follows:
4.2    Termination Benefit. Upon a Participant’s Separation from Service for any
reason other than Retirement, the Applicable Employer shall pay to the
Participant a termination benefit equal to the total vested balance of the
Participant’s Accounts credited with notional earnings as provided in Article 3
of the Plan through the Valuation Date. Such termination benefit shall be paid
in a single lump sum payment on the Participant’s Settlement Date. Any amount
credited to a Participant’s Employer Matching Contribution Account or Employer
Retirement Savings Contribution Account that is not vested at the time of such
Participant’s Separation from Service shall be forfeited by such Participant.


SIXTH: Section 6.1 of the Plan is hereby amended by restatement in its entirety
to read as follows:
6.1    Election. A Participant may make an irrevocable election on his or her
Participant Election Form at the time of making an election to defer Base Salary
or Bonus to take a Scheduled Withdrawal from a Scheduled Withdrawal Account to
be established for such Participant for such purpose, including any earnings
credited thereon. Such Participant may elect to receive the Scheduled Withdrawal
in any Plan Year that begins at least two (2) years after the end of the
Election Period in which such Scheduled Withdrawal is elected, and may elect to
have the Scheduled Withdrawal distributed over a period of up to four (4) years.
The Participant may irrevocably elect to make additional deferrals into a
Scheduled Withdrawal Account in subsequent Participant Election Forms that are
effective for Plan Years before the Plan Year in which the Scheduled Withdrawal
is to be made or commence being made, but may not change a Scheduled Withdrawal
date for a particular Scheduled Withdrawal Account. One or more Scheduled
Withdrawal Accounts may be established for a Participant. No Scheduled
Withdrawal shall be available from an Employer Matching Contribution Account, an
Employer Retirement Savings Contribution Account or an Employer Transition
Contribution Account.


IN WITNESS WHEREOF, this Amendment has been executed by Noble Energy, Inc. on
this 15th day of December, 2014, to be effective as of January 1, 2015.
NOBLE ENERGY, INC.






By:    /s/ David L. Stover                
Title: President & CEO


060132 000217 10540755.2